Per Curiam:
The only question presented on this record is, whether the charge of the Court was right on the subject of fencing. Whilst it is true, according to our decisions, the cost of fencing cannot be allowed as a distinct item of damages, yet how much the burden of fencing would detract from the value of the land, may be considered by the jury. We think the learned Judge below very accurately limited the consideration of the jury to the cost of fencing “ as an element of damages.”
Judgment affirmed.